Opinion by
President Judge Crumlish,
The issue before the Court in this case is the propriety of the Court of Common Pleas of Delaware County’s action sustaining the conviction of Wilap, Inc., for violation of the Marple Township Weed Ordinance. We affirm and adopt the able opinion of Judge Robert A. Wright of the Court of Common Pleas of Delaware County, Pennsylvania, entered August 20, 1979, docketed at No. 78 of 1977.
*579Order
And Now, this 8th day of July, 1980, the order of the Court of Common Pleas of Delaware County is hereby affirmed.